PER CURIAM:
Edward Isley, a federal prisoner, appeals the district court’s order accepting the recommendation of the magistrate judge and denying relief on his petition filed under 28 U.S.C. § 2241 (2000). Isley also appeals the court’s order denying his motion filed under Fed.R.Civ.P. 59(e). We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. See Isley v. Dove, No. CA-01-4649-8 (D.S.C. Dec. 2, 2003; Sept. 28, 2004). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED